DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are ALLOWED.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 1-20 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
receiving, by one or more computing devices, from a client device, a query comprising configuration information describing an asked inventory item and structure information describing a preferred structure, wherein the configuration information comprises a plurality of facet values corresponding to respective facets of the asked inventory item;
retrieving, by the one or more computing devices, a plurality of inventory items based on the configuration information describing the asked inventory item from a plurality of records stored in a database; 
generating, by the one or more computing devices, score values of the plurality of inventory items based on the plurality of facet values of the configuration information; 
defining, by the one or more computing devices, a plurality of data points each corresponding to the score values for a respective inventory item of the plurality of inventory items, wherein the plurality of data points are placed within a Euclidean space based on the score values;
determining, by the one or more computing devices, a data point of the plurality of data points within the Euclidean space as a centroid of a cluster of a plurality of clusters that corresponds to the asked inventory item; 
determining, by the one or more computing devices, a subset of the plurality of inventory items that are most similar to the asked inventory item based on a plurality of data points within a preconfigured Euclidean distance in the Euclidean space from the centroid of the cluster; 
generating, by the one or more computing devices, one or more structures corresponding to the subset of the plurality of inventory items, wherein the one or more structures are dynamically generated based on the structure information describing the preferred structure; 
scoring, by the one or more computing devices, a combination of the asked inventory item according to the configuration information and the structure information describing the preferred structure, and combinations of the subset of the plurality of inventory items and the corresponding one or more structures, for similarity to the configuration information and the structure information describing the preferred structure; and 
based on the scoring, responding, by the one or more computing devices, to the query with one or more combinations of an alternative inventory item and corresponding structure from the subset of the plurality of inventory items, and the one or more structures corresponding to the subset of the plurality of inventory items.

The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 101

The claims here are directed to clear improvements to computer-related technology allowing for efficiently finding inventory items in a database similar to a desired item based on n-dimensions of attributes by structuring the data in unique way to simplify the search space such that n-dimensional similarity can be determined by a single Euclidean distance value. Additionally, the approach in the claims allows for finding the most similar items to a desired item even when some attributes upon which similarity is based do not lend themselves to direct comparison (such as in the case of engine types of vehicles). Thus, the claims recite additional elements that integrate any the abstract idea into a practical application.  The is subject matter eligible under 35 U.S.C. § 101.

35 USC 103

US Pat Pub 2016/0364783 “Ramanuja” discloses vehicle data system may receive, via a website, a user query about a vehicle or features of a vehicle that may not actually exist. The vehicle data system can transform vehicle features representing a user-configured vehicle, compare the user-configured vehicle with inventory vehicles, determine how similar the user-configured vehicle is to each inventory vehicle, how likely each inventory vehicle may be purchased given the user-configured vehicle and consumer behavior modeled based on actual historical transaction data collected via the website. The vehicle features may be weighted. Feature weights can be automatically determined and continuously fine-tuned utilizing machine learning.  Ramanuja fails to disclose dynamically generating one or more structures corresponding to a subset of inventory items, wherein the subset of inventory items are determined using a plurality of data points within a Euclidean space as a centroid of a cluster of a plurality of clusters corresponding to an asked inventory item.

US Pat Pub 2021/0233164 “Gaur” teaches predictive modeling for evaluating vehicles. A device may receive a customer identifier. The system may determine financial data associated with the customer identifier and vehicle data associated with a vehicle. The system may determine loan information associated with the customer identifier and the vehicle. The system may determine a product or service associated with the vehicle. The system may determine a first value indicative of a probability that the customer will purchase the vehicle and the product or service based on the loan information. The system may determine a second value indicative of a profitability of a purchase of the vehicle and the product or service based on the loan information. The system may determine respective indications of the vehicle, the product or service, and the loan information to a user device for presentation.  Gaur fails to teach dynamically generating one or more structures corresponding to a subset of inventory items, wherein the subset of inventory items are determined using a plurality of data points within a Euclidean space as a centroid of a cluster of a plurality of clusters corresponding to an asked inventory item.

US Pat Pub 2009/0177689 “Song” teaches storing data items relating to usage patterns of the user, wherein the data items include an interest portion and a context portion; grouping the data items into context groups, each context group having data items with related context portions; for each context group, determining if the number of data items in the context group is greater than or equal to a first threshold; creating a first partition having context groups having a number of data items greater than or equal to the first threshold; averaging the ratings for interests in the data items in the context groups in the first partition, resulting in each context group in the first partition being a cluster; and deriving a user's interest by comparing a current context to a context group in the first partition.  Song fails to teach dynamically generating one or more structures corresponding to a subset of inventory items, wherein the subset of inventory items are determined using a plurality of data points within a Euclidean space as a centroid of a cluster of a plurality of clusters corresponding to an asked inventory item.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/PETER LUDWIG/Primary Examiner, Art Unit 3687